Exhibit 10.3 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

Original Issue Date: FEBUARY 4, 2016 $ 1,365,000.00

 

sionix corporation

AMENDED AND RESTATED

12% CONVERTIBLE NOTE

 

THIS Note is one of a series of duly authorized and validly issued twelve
percent (12.00%) Convertible Notes of Sionix Corporation, a Nevada corporation,
(the “Company”), having its principal place of business at 2010 North Loop
Freeway West, Suite 110, Houston, Texas 77018, designated as its twelve percent
(12.00)% Convertible Notes (this “Note”, the “Notes” and, collectively with the
other Notes of such series, the “Convertible Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of Steelworks
Investments Limited or its registered assigns (the “Holder”), or shall have paid
pursuant to the terms hereunder, the principal sum of One-Million Three-Hundred
Sixty-Five Thousand Dollars ($1,365,000.00) on December 4, 2020 (the “Maturity
Date”) or such earlier date as this Note is required or permitted to be repaid
as provided hereunder, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note in accordance
with the provisions hereof. This Note is subject to the following additional
provisions:

 

Section 1.          Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Note, the following terms shall have the
following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(c).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02 (w) of Regulation
S-X), thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of Texas are authorized or required by law or
other governmental action to close.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 51% of the
voting securities of the Company (other than by means of conversion or exercise
of the Note and the Securities issued together with the Note), or (ii) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 66% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) the execution by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth in clauses (i) through (iii) above.

 



 1 

 

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(c).

 

“Conversion Shares” means, collectively, the shares of Series A Convertible
Preferred Stock (“Preferred Stock”) issued or issuable upon conversion of this
Note in accordance with the terms hereof, and included as Attachment B,
including without limitation shares of Preferred Stock issued or issuable as
interest or in payment of principal hereunder or as damages under this document.
Each share of Preferred Stock is convertible to 5,000 shares of common stock of
the Company, independent of and without taking into account of and regardless
of, the then current market price of a share of the Company’s common stock on
the Conversion Date.

 

“Note Register” shall have the meaning set forth in Section 2(c).

 

“Event of Default” shall have the meaning set forth in Section 8.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(b).

 

“Mandatory Default Amount” means the sum of the outstanding principal amount of
this Note, plus all accrued and unpaid interest hereon.

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Original Issue Date” means the date of the first issuance of the Note,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(e).

 

“Texas Courts” shall have the meaning set forth in Section 9(d).

 

“Voting Rights” shall mean that each holder of the Convertible Notes shall have
the right to that number of votes equal to the number of shares of Common Stock
issuable upon conversion of the Preferred Stock, the Preferred Stock being
issuable in accordance with the terms and conditions of the Convertible Notes,
and shall vote with the Common Stock.

 

Section 2.            Interest.

 

a)          Interest Rate. Interest shall be charged daily on the outstanding
principal amount of this Note at a rate per annum equal to 12% for years 1
through 3, 15% for year 4 and 20% for year 5.

 

b)          Payment of Interest. Interest shall be payable annually in arrears
on December 4th of each year. The Company will have the option to pay interest
in cash or, with the approval of the Holder, by the issuance of Preferred Stock.
The first Payment of Interest will be December 4, 2016.

 

c)          Interest Calculations. Interest shall be calculated on the basis of
a 365-day year and actual days elapsed. Interest hereunder will be paid to the
Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note (the “Note Register”).

 

Section 3.            Registration of Transfers and Exchanges.

 

a)          Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder and may be transferred
or exchanged only in compliance with applicable federal and state securities
laws and regulations.

 

b)          Reliance on Note Register. Prior to due presentment for transfer to
the Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 



 2 

 

 

Section 4.            Conversion.

 

a)          Voluntary Conversion. At any time from the Original Issue Date,
until this Note is no longer outstanding, this Note shall be convertible, in
whole or in part, into shares of Series A Preferred Stock at the option of the
Holder, at any time. The Holder shall effect conversions by delivering to the
Company a Notice of Conversion, the form of which is attached hereto as
Attachment A (a “Notice of Conversion”), specifying therein the principal amount
of this Note to be converted and the date on which such conversion shall be
effected (such date, the “Conversion Date”). If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). The Company may deliver an objection to any Notice of Conversion
within one (1) Business Day of delivery of such Notice of Conversion. In the
event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.

 

b)          Early Redemption. The Holder may elect to redeem this Note for
Preferred Stock at any time.

 

c)          Conversion Price. The “Conversion Price” shall equal $20.00 per
Preferred Share.

 

d)         Conversion Limitation – Holder’s Restriction on Conversion.

 

As of the date of this Note, the Company does not have sufficient shares of
common stock to allow for the issuance of, or have sufficient shares to satisfy
the conversion privileges of the Preferred Stock. The Company agrees that as
soon as practicable it will cause its Articles of Incorporation to be amended to
provide for such shares to satisfy the conversion privileges of the Preferred
Stock.

 

e)          Mechanics of Conversion.

 

i.              Delivery of Certificate upon Conversion. Not later than ten
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Conversion Shares.

 

ii.             Failure to Deliver Certificates. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return to
the Company the Preferred Stock certificates representing the principal amount
of this Note unsuccessfully tendered for conversion to the Company.

 

iii.            Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Preferred Stock for the sole purpose of
issuance upon conversion of this Note and payment of interest on this Note, each
as herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Note), not less than such aggregate number of shares of the Preferred Stock as
shall be issuable (taking into account the adjustments of Section 5) upon the
conversion of the outstanding principal amount of this Note and payment of
interest hereunder. The Company covenants that all shares of Preferred Stock
that shall be so issuable shall, upon issue, be duly authorized, validly issued
and fully paid.

 

iv.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such conversion, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Conversion Price or round up to the next whole share.

 

v.            Transfer Taxes. The issuance of certificates for shares of the
Preferred Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 



 3 

 

 

Section 5.           Certain Adjustments.

 

a)          Distributions. The Company may not, at any time while this Note is
outstanding, make a distribution of any kind to any class of holders of any
class of the Company’s stock other than the Preferred Stock.

 

b)          Fundamental Transaction. If, at any time while this Note is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Preferred Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Preferred Stock
or any compulsory share exchange pursuant to which the Preferred Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Note, the Holder shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one (1) share of Preferred
Stock (the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Preferred Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Preferred
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new Note consistent
with the foregoing provisions and evidencing the Holder’s right to convert such
Note into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 5(e)
and insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

c)          Calculations. All calculations under this Section 5 shall be made to
four decimal places or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Preferred Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Preferred Stock (excluding any treasury shares of the Company) issued
and outstanding.

 

Section 6.          Prepayment / Early Redemption. The Company can prepay this
Note in full or in part at any time for cash, and must give the Holder Notice,
of thirty (30) days, in accordance with Section 9(a) of the Note of intent to
redeem for any amount.

 

Section 7.            Negative Covenants. As long as any portion of this Note
remains outstanding, unless the Holder has otherwise given prior written
consent, the Company shall not, and shall not permit any of its subsidiaries
(whether or not a Subsidiary on the Original Issue Date) to, directly or
indirectly:

 

a)          amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder, other than to increase the number of
shares of common stock authorized;

 

b)          repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Preferred Stock or Preferred
Stock Equivalents;

 

c)          pay cash dividends or distributions on any equity securities of the
Company other than the Preferred Stock; or

 

d)          enter into any agreement with respect to any of the foregoing.

 

Section 8.            Events of Default.

 

a)          “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

i.              any default in the payment of (A) the principal amount of any
Note or (B) interest, liquidated damages and other amounts owing to a Holder on
any Note, as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within 3 Trading Days;

 



 4 

 

 

ii.             the Company shall fail to observe or perform any other covenant
or agreement contained in the Note (other than a breach by the Company of its
obligations to deliver shares of Preferred Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such failure sent by the Holder or by any other Holder and (B) 10 Trading
Days after the Company has become or should have become aware of such failure;

 

iii.            a default or event of default (subject to any grace or cure
period provided in the applicable agreement, document or instrument) shall occur
under this document;

 

iv.            any representation or warranty made in this Note which shall be
untrue or incorrect in any material respect as of the date of this Note;

 

v.             the Company or any Significant Subsidiary shall be subject to a
Bankruptcy Event;

 

b)          Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. After the occurrence of any
Event of Default, the interest rate on this Note shall accrue at an interest
rate equal to the maximum rate permitted under applicable law. Upon the payment
in full of the Mandatory Default Amount, the Holder shall promptly surrender
this Note to or as directed by the Company. In connection with such acceleration
described herein, the Holder need not provide, and the Company hereby waives,
any presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a holder
of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section 8(b). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

Section 9.           Miscellaneous.

 

a)          Notices. Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, by email, or sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, or such other
facsimile number, email address or mailing address as the Company may specify
for such purpose by notice to the Holder delivered in accordance with this
Section 9. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, by email or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of the
Holder appearing on the books of the Company, or if no such facsimile number or
address appears, at the principal place of business of the Holder. Except as may
otherwise be provided herein, any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
receipt, if such notice or communication is delivered via facsimile or by email
prior to 5:30 p.m. (Houston, Texas time) (ii) the date of receipt, if sent by
U.S. nationally recognized overnight courier service, or (iii) upon actual
receipt by the party to whom such notice is required to be given. The address,
facsimile and email address for such notices and communications shall be as set
forth on the signature pages.

 

b)          Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company. This Note ranks pari passu with all other Notes now
or hereafter issued under the terms set forth herein.

 

c)          Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company.

 



 5 

 

 

d)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Texas, without
regard to the principles of conflict of laws thereof. Each party agrees that all
legal proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this document (whether brought against a party
hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the County of Harris (the “Texas Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Texas Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this document), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such Texas Courts, or such Texas Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorney’s fees and other costs
and expenses reasonably incurred in the investigation, preparation and
prosecution of such action or proceeding.

 

e)          Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.

 

f)           Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

g)          Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

h)          Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

i)           Assumption.  Any successor to the Company or any surviving entity
in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note and the other
documents pursuant to written agreements in form and substance satisfactory to
the Holder (such approval not to be unreasonably withheld or delayed) and (ii)
issue to the Holder a new Note of such successor entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Note and having similar ranking
to this Note, which shall be satisfactory to the Holder (any such approval not
to be unreasonably withheld or delayed).  The provisions of this Section 9(i)
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations of this Note.

 

j)           Usury. This Note shall be subject to the anti-usury limitations in
the state of Texas.

 

 

*********************

 



 6 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  SIONIX CORPORATION           By: /s/ Henry W. Sullivan     Name:  Henry W.
Sullivan    

Title:    President & Chief Executive Officer



 



  Steelworks investments, limited           By:  /s/ Jeffrey C. Leo    
Name:  Jeffrey C. Leo     Title:    President & Director

 



 7 

 

 

ATTACHMENT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 12% Convertible
Note due December 4, 2020 of Sionix Corporation, a Nevada corporation (the
“Company”), into shares of Preferred stock (the “Preferred Stock”), of the
Company according to the conditions hereof, as of the date written below. If
shares of Preferred Stock are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Preferred Stock does not
exceed the amounts specified, as determined in accordance with Section 13(d) of
the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Preferred Stock pursuant to any prospectus.

 

Conversion calculations:     Date to Effect Conversion:
                                                                            
Principal Amount of Note
to be Converted:                                                  Number of
shares of Preferred Stock to be issued:                                      
Signature:
                                                                                                    
      Name:
                                                                                                           
      Address for Delivery of Preferred Stock Certificates:
                                    
                                                                                                                            
     
                                                                                                                         
      Or       DWAC Instructions:       Broker No:                              
      Account No:                           

 

 

 



 

